United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2426
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                          Dmarquise Leuntaye Magsby,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                  ____________

                           Submitted: December 1, 2021
                             Filed: December 6, 2021
                                  [Unpublished]
                                  ____________

Before COLLOTON, BENTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Dmarquise Magsby appeals the sentence imposed by the district court1 after he
pleaded guilty to a firearm offense. His counsel has moved to withdraw and filed a

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
brief under Anders v. California, 386 U.S. 738 (1967). The brief argues that the
district court erred in applying a four-level enhancement to Magsby’s base offense
level under USSG § 2K2.1(b)(6)(b) based on its finding that Magsby possessed a
firearm in connection with another offense, namely, possession of ecstasy with intent
to deliver, in violation of Iowa Code § 124.401(1). We conclude that the district
court did not err in applying the enhancement; the court’s finding that Magsby had
the intent to deliver was supported by the evidence. See USSG § 2K2.1(b)(6)(B);
State v. Adams, 554 N.W.2d 686, 691-92 (Iowa 1996).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm, and we grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-